DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by HAN et al. (hereafter referred to as “HAN”, US 2022/0021916). 

Regarding claim 1, HAN discloses a computing device, comprising: memory that stores computer instructions; and at least one processor that executes the computer instructions to perform actions (Fig. 1), the actions comprising: 
determining a time constraint for transforming, via the computing device, target low dynamic range (LDR) video content to high dynamic range (HDR) video content (pg. [0121]-[0122], [0125], estimate latency for a target video and a specific mobile device.  “allowing the real-time video streaming under video specific constraints and within the mobile devices' computing capacities”. Also see pg. [0039], [0045]-[0046], “for super-resolution acceleration in real-time video streaming on a mobile device”. “the multiple video versions may include low-resolution videos with such a resolution as 240p, 360p, or 480p.”); 
processing the target LDR video content to generate instructions (pg. [0048] a deep neural network (DNN) defines instructions for performing image transformation) for transforming the target LDR video content to HDR video content in accordance with the time constraint (pg. [0052]-[0056]. Multiple deep neural networks (DNNs) are available, from which one DNN is selected based on capacity of the specific mobile device); 
rendering the HDR video content based, at least in part, on executing the generated instructions (Fig. 1, pg. [0056], mobile device uses selected DNN to enhance video resolution); and 
producing metadata including the generated instructions for sharing with one or more other computing devices (pg. [0052]-[0053], “the manifest file may include a list of mobile devices that can be supported by the respective DNN options”).

Regarding claim 2, HAN discloses the computing device of claim 1, wherein the HDR video content is superior to the target LDR video content in at least one of resolution, framerate, or color dynamic range (pg. [0010], [0056], use DNN to enhance resolution of each frame).

Regarding claim 3, HAN discloses the computing device of claim 1, wherein the time constraint corresponds to a threshold of time delay between receiving a stream of the target LDR video content and concurrently rendering a stream of the HDR video content (pg. [0118], [00121]-[0122], “video streaming needs to be processed in real-time (e.g., 30 frames per second or fps)”, “estimate the worst processing latency generated by the video and reflect the estimated worst processing latency in the performance option. Each mobile device may select the highest quality option within the limits of real-time constraints”).

Regarding claim 4, HAN discloses the computing device of claim 1, wherein processing the target LDR video content to generate instructions for transforming the target LDR video content to HDR video content in accordance with the time constraint comprises at least one of selecting or configuring a machine learning model based, at least in part, on the time constraint (pg. [0052]-[0056], [0121]-[0123], select one of the DNN options based on limits of real-time constraints).

Claims 9-11 and 16-18 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1, 3-4, 1, and 3-4 above, respectively. HAN’s system is computer based.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (US 2022/0021916), and in view of SIVALINGAM et al. (hereafter referred to as ‘SIVALINGAM’, US 2018/0176526).  

Regarding claim 5, HAN discloses the computing device of claim 4, but fails to expressly disclose using the machine learning model to generate parameters for computing an inverse tone map (ITM).
In the same field of converting video content from low resolution to high resolution, SIVALINGAM discloses applying inverse color/tone-remapping transformation to low resolution content (pg. [0033], [0069]-[0070]) and the color/tone transformation functions may employ a machine learning algorithm (pg. [0041]).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of SIVALINGAM with that of HAN to yield the invention as described in claim 5.

Regarding claim 6, HAN discloses the computing device of claim 4, but fails to expressly disclose determining whether metadata applicable to instruct the computing device to transform the target LDR video content to HDR video content is obtained from an external service.
SIVALINGAM discloses a web service (i.e., an external service) that stores color/tone transformation information (metadata) for a collection of video content (pg. [0082]) so that client devices connected to the web service may request to download color/tone transformation functions (pg. [0085]). However, there is a possibility that the web service server cannot successfully process the request (pg. [0103]). 
Real-time video streaming on a mobile device is usually through a web service (e.g., user click a web address/link to start streaming). Storing the transformation metadata on the external web service and/or media server(s) would have been an obvious design choice. It is also obvious to first determine whether the transformation metadata suitable for the mobile device is available (SIVALINGAM, pg. [0105] “The web service server then returns the transformation metadata for the requested segment, if it is available”). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of SIVALINGAM with that of HAN to yield the invention as described in claim 6.
   
Regarding claim 7, HAN in view of SIVALINGAM discloses the computing device of claim 6. Please refer to analysis of claim 6. Clearly, if not already available from the web service, the transformation metadata must be generated to enable video streaming on the mobile device. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 7 from the teachings of HAN and SIVALINGAM.

Regarding claim 8, HAN in view of SIVALINGAM discloses the computing device of claim 6, but fails to further disclose providing the produced metadata to the external service.
However, as indicated in SIVALINGAM (pg. [0090]), “the Device_List, and the collection of transformation information …can be expanded, enhanced, corrected, or modified at any time”. It is therefore beneficial to add a new device and the corresponding transformation metadata to the web service to help serving future requests from the same/similar client device(s).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of HAN and SIVALINGAM.

Claims 12-15 and 19-20 have been analyzed and are rejected for the reasons outlined above regarding claims 5-8, 5 and 8, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666